DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

The amendment filed on 01/07/2022 has been acknowledged. 

Amendment Summary
Claims 1, 3, 4-9, 11 and 13-20 are amended. 


Response to Arguments/Amendment


1) 
The amendment to claims 1 and 11 has overcome the 112th (b) rejection, as applied to claim # 1-20. Thus the 112th (b) rejection has been withdrawn.

2)
Applicant’s arguments with respect to claims # 1-20 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wu (US 2018/0041981 A1) in view of Tsai (US 2019/0007913 A1)

Regarding Claim 1, 11
Wu discloses  a method for a UE (User Equipment) (Fig.2)) with a first USIM (Universal  Mobile Telecommunications System Subscriber Identity Module)  (See [0032]; first USIM)) and a second USIM (See [0032]; second USIM)), comprising:

transmitting, to a first network node (See [0032]; a first network) associated with the first USIM (See [0032]; first USIM), a message when is (See Fig.3(3034); Fig.4(404); Fig.5(504); [0026]; [0037]; [0048]; [0072]; signaling related to capability/RRC of second network) to be performed (see Fig.3(302); Fig.4(402); Fig.5(502); [0025]; [0036]; [0047]; CA or Carrier aggregation message mean that the UE can communicate using multiple communication link including a second network) between the UE (Fig.2) and a second network node (See [0032]) associated with the second USIM (See [0032]; second USIM).


But Wu fails to explicitly recite 

 indicates whether to request to suspend a connection between the first network node and the UE, or to request to release the connection- 


However in analogous art,
Tsai teaches about UE transmitting a message that indicates whether to request to suspend a connection between the first network node and the UE, or to request to release the connection (See [0019-0021]; according to priority settings) 


Wu and Tsai are analogous art because they all pertain to wireless telecommunication with DSDS UE.  Wu teaches about a UE attached to a first network and a second network and the UE informing one of the network of signaling activity with the other network Tsai teaches about UE transmitting a message that indicates whether to request to suspend a connection between the first network node and the UE, or to request to release the connection. Wu could use Tsai features in term of informing one of the network of a release connection in order for a second connection to be established with a second network. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Wu and Tsai as to obtain an efficient wireless communication system. 


Regarding Claim 2, 12
Wu and Tsai  teach all the features with respect to claim 1, 11 and Tsai further teaches 
             wherein the UE transmits the message in response to
occurrence of the signaling activity (See [0019]; [0029]; trigger for communication).


Regarding Claim 3, 13
Wu and Tsai  teach all the features with respect to claim 1, 11 and Tsai further teaches 
wherein the message is used to request the first network node to suspend or release the connection between the first network node and the
 UE (See [0020-0021]; release or suspend connection).


Regarding Claim 4, 14
Wu and Tsai  teach all the features with respect to claim 1, 11 and Wu further teaches 
 
the connection between the first network node and the UE is to be released or suspended by the UE (See [0077]; detach request)..


Regarding Claim 6, 16
Wu and Tsai  teach all the features with respect to claim 1, 11 and Wu further teaches 
wherein the message indicates a cause for the signaling activity (See [0072]; [0076]; RRC cause) .


Regarding Claim 8, 18
Wu and Tsai  teach all the features with respect to claim 6, 16 and Wu further teaches 
receiving a first configuration (See [0072]; [0076]; RRC Setup Request message between UE and first network node), from the first network node, to control whether the UE is allowed to transmit the message to request to suspend or release the connection (See [0072]; [0076]; registration and attachment need to be setup between UE and network node in order for transmission message to be allowed)

              


Regarding Claim 9, 19
Wu and Tsai  teach all the features with respect to claim 1, 11 and Wu further teaches 
receiving a second configuration (See [0072]; [0076]; RRC Setup Request message between UE and first network node and attachment request), from the first network node, to control whether the UE is allowed to release the connection by the UE itself (See [0072]; [0076]; multiple configuration message transmission is performed including authentication between UE and network).    



Regarding Claim 10, 20
Wu and Tsai  teach all the features with respect to claim 1, 11 and Wu further teaches 
wherein the signaling activity (See [0072-0076]) includes one or multiple of following: 
establishment or resume of a RRC (Radio Resource Control) connection to the second network node associated with the second USIM (See [0072]; [0076]), 

RNA (Radio Access Network-based Notification Area) update , 

system information acquisition (See [0072-0076]; LTE system sent system information to UE before attachment), or 

request for on demand system information.

(The term “or” may limit the limitation examination to at least one)


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0041981 A1)  in view of Tsai (US 2019/0007913 A1) and further in view of Gupta (US 2018/0183655 A1)

Regarding Claim 5, 15
Wu and Tsai teach all the features with respect to claim 1 , 11

But Wu and Tsai fail to explicitly recite 
wherein the message indicates a duration to suspend or release the connection between the first network node and the UE, or indicates a duration for the signaling activity.

However in analogous art,
Gupta teaches about a wireless system that determine a duration of a network lock as compare to a threshold before releasing the RRC control. (See [0015]; [0029]; [0087-0089]).   


Wu, Tsai and Gupta are analogous art because they all pertain to wireless telecommunication with DSDS UE.  Wu teaches about a UE attached to a first network and a second network and the UE informing one of the network of signaling activity with the other network. Gupta teaches about a wireless system that determine a duration of a network lock as compare to a threshold before releasing the RRC control. Wu and Tsai could use Gupta features in term of informing one of the network of a release duration in order to make decision about connection reconfiguration. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Wu, Tsai and Gupta as to obtain an efficient wireless communication system. 



Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0041981 A1) in view of Tsai (US 2019/0007913 A1)  and further in view of Pathak (US 218/0160422 A1)


Regarding Claim 7, 17
Wu and Tsai teach all the features with respect to claim 6, 16 

But Wu and Tsai fail to explicitly recite about 
receiving a paging message or a short message to initiate the signaling activity,
                 wherein the cause for the signaling activity is indicated by
the paging message or the short message

However in analogous art,
Pathak teaches about  a UE receiving paging message or short message before initiating signal activity indicating some type of activities such location area update or priority signaling (See [0117-0118]).


Wu, Tsai and Pathak are analogous art because they all pertain to wireless telecommunication with DSDS UE.  Wu teaches about a UE attached to a first network and a second network and the UE informing one of the network of signaling activity with the other network. Pathak teaches about  a UE receiving paging message or short message before initiating signal activity indicating some type of activities such location area update or priority signaling. Wu and Tsai could use Pathak features in term of indicating signal activity on a second network to communicate with the UE. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the Wu, Tsai and Pathak as to obtain an efficient wireless communication system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GARY LAFONTANT/Examiner, Art Unit 2646